       Case 1:09-cv-01714-DAB-RWL Document 288 Filed 11/15/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                               x
In re DEUTSCHE BANK AG SECURITIES              :   Master File No. 1:09-cv-01714-DAB-RWL
LITIGATION                                     :
                                               :
                                               :   CLASS ACTION
                                               :
This Document Relates To:                      :   CLASS PLAINTIFFS’ NOTICE OF
                                               :   MOTION AND UNOPPOSED MOTION
                                               :   FOR PRELIMINARY APPROVAL OF
         ALL ACTIONS.                          :   SETTLEMENT
                                               :
                                               x




TO:      ALL PARTIES AND THEIR ATTORNEYS OF RECORD

         PLEASE TAKE NOTICE that, upon the accompanying memorandum of law, the Stipulation

of Settlement with exhibits, and all prior pleadings and proceedings had herein, Class Plaintiffs

Norbert G. Kaess and Maria Farruggio, by and through their attorneys, hereby move the Court,

before the Honorable Deborah A. Batts, United States District Judge for the Southern District of

New York, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,

NY 10007, for entry of the [Proposed] Order Preliminarily Approving Settlement and Providing for

Notice, agreed upon by all parties: (1) granting preliminary approval of the proposed settlement;

(2) approving the form and manner of giving notice of the proposed settlement to the Class; and




4825-5356-7660.v1
       Case 1:09-cv-01714-DAB-RWL Document 288 Filed 11/15/19 Page 2 of 6



(3) setting a hearing date for final approval thereof, and a schedule for various deadlines relevant

thereto. Defendants do not oppose the motion.

DATED: November 15, 2019                      ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              LUCAS F. OLTS
                                              ERIC I. NIEHAUS
                                              CHRISTOPHER D. STEWART
                                              KEVIN S. SCIARANI
                                              KEVIN A. LAVELLE
                                              JUAN CARLOS SANCHEZ


                                                                s/ Eric I. Niehaus
                                                               ERIC I. NIEHAUS

                                              655 West Broadway, Suite 1900
                                              San Diego, CA 92101
                                              Telephone: 619/231-1058
                                              619/231-7423 (fax)
                                              lolts@rgrdlaw.com
                                              ericn@rgrdlaw.com
                                              cstewart@rgrdlaw.com
                                              ksciarani@rgrdlaw.com
                                              klavelle@rgrdlaw.com
                                              jsanchez@rgrdlaw.com

                                              ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              SAMUEL H. RUDMAN
                                              58 South Service Road, Suite 200
                                              Melville, NY 11747
                                              Telephone: 631/367-7100
                                              631/367-1173 (fax)
                                              srudman@rgrdlaw.com




                                               -1-
4825-5356-7660.v1
       Case 1:09-cv-01714-DAB-RWL Document 288 Filed 11/15/19 Page 3 of 6




                                     GLANCY PRONGAY & MURRAY LLP
                                     BRIAN P. MURRAY
                                     LEE ALBERT
                                     GARTH A. SPENCER
                                     THOMAS J. KENNEDY
                                     230 Park Avenue, Suite 530
                                     New York, NY 10169
                                     Telephone: 212/682-5340
                                     212/884-0988 (fax)
                                     bmurray@glancylaw.com
                                     lalbert@glancylaw.com
                                     gspencer@glancylaw.com
                                     tkennedy@glancylaw.com

                                     Co-Lead Counsel for Plaintiffs




                                      -2-
4825-5356-7660.v1
     Case 1:09-cv-01714-DAB-RWL Document 288 Filed 11/15/19 Page 4 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 15, 2019, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the e-mail addresses denoted on the attached Electronic Mail Notice List, and I

hereby certify that I caused to be mailed the foregoing document or paper via the United States

Postal Service to the non-CM/ECF participants indicated on the attached Manual Notice List.

       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on November 15, 2019.

                                                 s/ ERIC I. NIEHAUS
                                                 ERIC I. NIEHAUS

                                                 ROBBINS GELLER RUDMAN
                                                        & DOWD LLP
                                                 655 West Broadway, Suite 1900
                                                 San Diego, CA 92101-8498
                                                 Telephone: 619/231-1058
                                                 619/231-7423 (fax)

                                                 E-mail: ericn@rgrdlaw.com
                  Case 1:09-cv-01714-DAB-RWL Document 288 Filed 11/15/19 Page 5 of 6
Mailing Information for a Case 1:09-cv-01714-DAB-RWL In Re Deutsche Bank AG
Securities Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Mario Alba , Jr
      malba@rgrdlaw.com,e_file_ny@rgrdlaw.com,e_file_sd@rgrdlaw.com,drosenfeld@rgrdlaw.com

      Lee Albert
      lalbert@glancylaw.com

      Jessica Anne Barcus
      jessica.barcus@skadden.com,Emma.Gardner@skadden.com

      Andrew J. Brown
      andrewb@rgrdlaw.com,nhorstman@rgrdlaw.com,ldeem@rgrdlaw.com

      Charles Alan Gilman
      cgilman@cahill.com,MA@cahill.com

      Kyrie P Graziosi
      kgraziosi@cahill.com

      Deborah R Gross
      DGross@kcr-law.com,JHannigan@kcr-law.com

      Eva Hromadkova
      evah@murrayfrank.com

      Caroline Aisling Incledon
      cincledon@cahill.com

      David George Januszewski
      MA@cahill.com,djanuszewski@cahill.com

      Jay B. Kasner
      jkasner@skadden.com

      Thomas James Kennedy
      tkennedy@glancylaw.com

      Kevin A. Lavelle
      klavelle@rgrdlaw.com

      Samuel Giffin Mann
      smann@cahill.com,MA@cahill.com

      Matthew Montgomery
      mattm@csgrr.com

      Brian Philip Murray
      bmurray@glancylaw.com,brian-murray-4237@ecf.pacerpro.com

      Scott D. Musoff
      smusoff@skadden.com

      Eric I. Niehaus
      ericn@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Sharan Nirmul
      snirmul@ktmc.com,dpotts@ktmc.com,jenck@ktmc.com,ahankins@ktmc.com,3369561420@filings.docketbird.com,mswift@ktmc.com

      Lucas F. Olts
      lolts@rgrdlaw.com,e_file_sd@rgrdlaw.com,LOlts@ecf.courtdrive.com,susanw@rgrdlaw.com
                  Case 1:09-cv-01714-DAB-RWL Document 288 Filed 11/15/19 Page 6 of 6
      Marjorie Joan Peerce
      peercem@ballardspahr.com

      Steven W. Pepich
      stevep@rgrdlaw.com

      Lauren Beth Perlgut
      lperlgut@cahill.com,MA@cahill.com

      Darren J. Robbins
      e_file_sd@rgrdlaw.com

      David Avi Rosenfeld
      drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,e_file_sd@rgrdlaw.com,drosenfeld@ecf.courtdrive.com

      Samuel Howard Rudman
      srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Kevin S. Sciarani
      ksciarani@rgrdlaw.com,KSciarani@ecf.courtdrive.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Christopher D. Stewart
      cstewart@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing).
You may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these
recipients.

Harry                J. Weiss
450 Fifth Street, N.W.
Mail Stop 4-2
Washington, DC 20549
